Citation Nr: 1108340	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for fibromyalgia in excess of 10 percent for the period prior to September 13, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision the RO granted service connection for fibromyalgia effective August 26, 2006, and assigned a 10 percent initial disability rating from the effective date of service connection.  The Veteran appealed as to that disability rating.  In March 2010, the Board remanded the issue for additional development.  The case now returns for appellate review.  
 
During the course of this appeal, the agency of original jurisdiction (AOJ) assigned staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically in an October 2010 rating decision the AOJ increased the initially assigned disability rating from 10 to 20 percent, effective September 13, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision.

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployed due to symptoms of her service-connected fibromyalgia, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it is listed on the first page of this decision.  However, the Board finds that further development of the appellant's TDIU claim is necessary.  Therefore, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO in connection with her current claim; however, she cancelled the hearing in April 2008 and made no attempt to reschedule.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Veteran also filed a notice of disagreement in November 2008 as to the November 2007 denial of her claims of entitlement to service connection for a cervical spine impairment, bilateral shin splints, dysplasia, and chronic urinary tract infections.  A statement of the case was issued in June 2009; however, the Veteran failed to file a substantive appeal to these issues.  Therefore, they are not currently before the Board.  38 C.F.R. §§ 20.200, 20.302 (2010).  


FINDINGS OF FACT

1.  Prior to September 13, 2010, the Veteran's fibromyalgia required continuous medication for control, but was not shown to be productive of episodes of exacerbations present more than one-third of the time.

2.  Resolving all doubt in favor of the Veteran, beginning September 13, 2010, her fibromyalgia is manifested by constant or nearly constant symptoms that are refractory to therapy.


CONCLUSIONS OF LAW

1.  For the period prior to September 13, 2010, the criteria for an initial disability rating in excess of 10 percent for fibromyalgia have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010).

2.  Since September 13, 2010, the criteria for a 40 percent disability rating, and no higher, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Prior to the adjudication of the Veteran's underlying claim of entitlement to service connection for fibromyalgia, VA provided proper VCAA notice in an August 2006 letter, which included information regarding the evidence necessary to substantiate a disability rating and effective date, in accordance with Dingess.  The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her fibromyalgia from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for fibromyalgia was granted and an initial rating was assigned in the September 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the record contains service treatment and personnel records, and private records of medical treatment.  The Board observes that, in a November 2010 statement, the Veteran reported that she was currently seeking treatment for her fibromyalgia and had a future appointment at the end of November.  These records are not contained in the claims file; however, as the Board herein grants an initial 40 percent rating for her fibromyalgia as of September 13, 2010, which she indicated in the same statement would satisfy her appeal as she was seeking the maximum percent allowed for fibromyalgia (40 percent), there is no prejudice to the Veteran in proceeding with an adjudication of her claim at this time.  See AB, supra.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations in May 2008 and September 2010.  The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
  
The Board observes that the Veteran's claim was remanded in March 2010 in order to afford her a VA examination.  Thereafter, the Veteran was provided a VA examination in September 2010.  Therefore, the Board finds that the AOJ substantially complied with the March 2010 remand orders such that no further action is required in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Disability Ratings for Fibromyalgia

The Veteran claims entitlement to an initial disability rating for her service-connected fibromyalgia, in excess of 10 percent prior to September 13, 2010, and in excess of 20 percent from that date.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson, supra.

The Veteran's statements describing the symptoms of her service-connected fibromyalgia are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

The Veteran's fibromyalgia is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, for fibromyalgia (fibrositis,  primary fibromyalgia syndrome), and is assigned a 10 percent rating for the period prior to September 13, 2010, and a 20 percent rating for the period from September 13, 2010.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Under Diagnostic Code 5025, the highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

There are two periods at issue here: prior to September 13, 2010, for which the AOJ has assigned a 10 percent disability rating; and from September 13, 2010, to the present, for which the AOJ assigned a rating of 20 percent.

i.  Period Prior to September 13, 2010

Evidence relevant to the level of severity of the Veteran's fibromyalgia prior to September 13, 2010, includes treatment records from military medical facilities dated from 2005 to 2008.  These treatment records show complaints of various symptoms diagnosed by treatment providers as fibromyalgia and chronic pain syndrome.  Symptoms included myalgia, myositis, headache, chronic pain, insomnia, lumbago, and fibrositis.  The Veteran was treated with medications including  Tramadol and Ambien.  

Specifically, in August 2006, it was noted that the Veteran's pain was controlled by medication.  In September 2006, it was observed that her pain could not be controlled; however, two days later a treatment note indicates that the Veteran's fibromyalgia was controlled on her current medication.  In November 2006 and December 2006, the Veteran reported that she was feeling fine.  A February 2007 treatment record reflects that the Veteran was pain-free.  In May 2007, she reported that her medication was working well for her fibromyalgia.  An October 2007 treatment record reflects that the Veteran was doing well on her present medications.  In March 2008, it was noted that the Veteran's medications produced good results and she was only uncomfortable pain-wise at night.  An April 2008 record reveals that the Veteran was not getting much pain relief at the moment, but was tolerating.  

Additionally, a March 2008 VA examination reflects that the Veteran reported that her fibromyalgia began in 2006, as symptoms of bilateral hip pain, bilateral knee pain, bilateral arm aching and numbness, and generally pain all over.  Since the onset, the Veteran's symptoms had become progressively worse.  She reported that, since September 2006, she has required continuous medical treatment involving medication of  Tramadol daily and Lyrica twice a day, with a fair response.  

The Veteran reported she had no history of surgery or hospitalization, and that she had current symptoms including arm tingling and pain, and widespread musculoskeletal pain.  These symptoms were constant or nearly constant, and were precipitated by overexertion, and alleviated by heating pad therapy.

On examination, the Veteran had tender points on both the right and left sides, respectively, at: the occiput, at the suboccipital muscle insertion; low cervical, at the anterior aspect of the intertransverse spaces at C5-C7; and lateral epicondyle, 2 cm distal to the epicondyle.   

The examiner noted that the Veteran was currently unemployed for less than one year; and was to start a new job the following month.  The examination contains a diagnosis of fibromyalgia that was currently active, and which resulted in three to four days of lost time from work in the previous 12 months.  The condition of the fibromyalgia had resulted in effects on the Veteran's usual daily activities; with moderate effects on doing chores, shopping, exercise, sports, and recreation; mild effects on traveling; and no effects on feeding, bathing, dressing, toileting, and grooming.

Based on the symptomatology described above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5025 for the Veteran's service-connected fibromyalgia for the period prior to September 13, 2010.  The Veteran has essentially asserted that during this period she had symptoms consistent with criteria under Diagnostic Code 5025 warranting a 40 percent disability rating: that is, productive of symptoms that were constant or nearly so, and refractory to therapy.  

However, the probative clinical evidence does not show that the manifestations of service-connected disability were entirely resistant to therapy during this period.  Notably, the treatment records reflect that her the condition was considered controlled on current medications; and during the March 2008 VA examination she reported receiving continuous medical treatment involving medication of  Tramadol and Lyrica with a fair response; and that symptoms were alleviated by heating pad therapy.  There is no clinical evidence to the contrary during the period prior to September 13, 2010.  Also, there is no evidence on file that episodes of symptoms were present more than one-third of the time.  In this regard, treatment records reflect only two instances where the Veteran indicated that her pain was not well-controlled.  Moreover, while the Board has considered the Veteran's statements regarding the severity of her fibromyalgia during this period and acknowledges that she is competent to report her symptomatology, her statements are not consistent with the remainder of the evidence of record, to include treatment records and the March 2008 VA examination.  Thus, an initial disability rating in excess of 10 percent is not for application at any time during the appellate period prior to September 13, 2010.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5025; Fenderson, supra.

i.  Period Beginning September 13, 2010
 
The evidence most probative on this matter is contained in the report of a September 13, 2010, VA examination for fibromyalgia.  That report shows that the Veteran reported an onset of initial manifestations in 2005, with onset of pain of both hips, and now pain of the biceps area of both arms, which was aggravated by weakness.  He also reported complaints of pain at both knees and both ankles. The Veteran reported having intermittent symptoms with remissions since onset.  She also indicated that currently she required continuous medication of Gabapentin and Tramadol for control.  This resulted in side effects involving gastrointestinal upset.  

The Veteran reported that she had not had hospitalization or surgery.  Her symptoms included trigger points, sleep disturbance, abdominal cramps, which were constant or nearly so.  The Veteran reported that emotional stress, and cold or damp weather were precipitating or exacerbating factors; and that massage was an alleviating factor.

On examination, there were tender points on both the left side and right side of her body: in the upper outer quadrant of the buttock in the anterior fold of muscle; and the knee, at the medial fat pad proximal to the joint line.  The Veteran reported she was currently unemployed for the last one to two years due to chronic pain.  The condition of the fibromyalgia had resulted in effects on the Veteran's usual daily activities; with moderate effects on doing chores, shopping, exercise, sports, recreation, traveling, and feeding; mild effects on dressing; and no effects on bathing, toileting, and grooming.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that, beginning September 13, 2010, her fibromyalgia more closely approximates the criteria necessary for a 40 percent disability rating.  As reflected in the findings of the September 13, 2010, VA examination, the Veteran's symptoms are constant or nearly constant and appear to be refractory to therapy, even though massage gave some immediate relief.  At that examination, the examiner found that the symptoms included trigger points, sleep disturbance, and abdominal cramps, and that the symptoms were constant or nearly so.

Pertaining to whether such symptoms are constant or nearly constant, the Veteran stated in November 2010 that she had been going to several physicians in an attempt to alleviate the pain.  She indicated that, at one time, she was taking about 14 pills a day, but her pain was refractory to treatment.  The Veteran further stated that, currently, she was not on pain medication as such was not working and she had a future appointment in order to try more therapies in an attempt to obtain some relief.  The Veteran's statements on this matter are competent as to the pain symptoms she feels.  Additionally, the Board finds her statements that her fibromyalgia symptoms were refractory to be highly probative on that question.

Given the evidence of record, the Board finds that an initial disability rating of 40 percent, but no higher, is warranted for the Veteran's fibromyalgia for the period from September 13, 2010.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5025; Fenderson, supra.  Under Diagnostic Code 5025, a 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  While the September 13, 2010, VA examination did not clearly indicate that the Veteran's fibromyalgia was refractory to therapy, the report did not specifically address such question.  The Veteran has, however, indicated in November 2010 that she suffered from nearly constant musculoskeletal pain, which was refractory to therapy.  Thus, the benefit of the doubt is afforded the Veteran on this point and a rating of 40 percent is warranted for the period beginning September 13, 2010.

Throughout that period, the highest assignable rating for disability due to fibromyalgia under Diagnostic Code 5025 has been 40 percent.  There is no basis for assigning a rating in excess of 40 percent under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5025; Fenderson, supra.

iii.  Other Considerations

Alternate rating codes have been considered in the evaluation of the Veteran's fibromyalgia.  However, because Diagnostic Code 5025 specifically addresses the Veteran's service-connected disability, diagnosed as fibromyalgia, this is the most appropriate code for evaluation in this appeal.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  While the nature of the Veteran's service-connected fibromyalgia disability is not wholly contemplated by these musculoskeletal-related provisions, the Board has considered the foregoing provisions.  There has been, however, no showing of excessive limitation of motion, weakened movement, fatigability, or incoordination to any great extent, attributable to the service-connected fibromyalgia.  Thus, no further compensation under these provisions need be considered.

The Board has also considered whether an extraschedular rating is warranted.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). 

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the Board finds that the rating criteria considered in this case for the disability on appeal reasonably describe the symptomatology and level of disability during the respective periods.  The Board finds no evidence that the Veteran's service-connected fibromyalgia presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected in the two examination reports' section summarizing functional effects on usual daily activities, the objective medical evidence of record shows that manifestations of the Veteran's service-connected fibromyalgia do not result in a marked functional impairment or to a degree other than that addressed by VA's Rating Schedule.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.

In sum, the Board finds that an initial rating of in excess of 10 percent for fibromyalgia for the period prior to September 13, 2010, is not warranted.  However, beginning September 13, 2010, the Board concludes that an initial 40 percent rating, but no higher, is warranted for the Veteran's fibromyalgia.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for initial ratings in excess of those already assigned.  In denying such higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the period prior to September 13, 2010, a disability rating in excess of 10 percent for fibromyalgia is denied. 

For the period from September 13, 2010, a 40 percent disability rating, but no higher, for fibromyalgia is granted, subject to the controlling regulations governing the payment of monetary benefits.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is unemployed due, in part, to symptoms of her service-connected fibromyalgia.  

In this regard, at the time of both the March 2008 and September 2010 VA examinations, the Veteran reported that she was not working.  At the September 2010 VA examination, she reported that she was not retired, but had not worked for one to two years prior to that examination due to the chronic pain of her fibromyalgia.  The examination reports during both examination showed that the examiner found that there were some effects of the fibromyalgia on a number listed usual daily activities, which may affect her lifestyle and potential for employment.

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and affording her a VA examination so as to determine the effect her service-connected disabilities have on her employability, including her fibromyalgia and bilateral patellofemoral syndrome disabilities.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notification with respect to the TDIU aspect of her claim. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her service-connected disabilities.  After securing any necessary authorization from her, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an examination with an appropriate medical professional to obtain an opinion regarding the effect(s) on her employability of her service-connected disabilities, including fibromyalgia and the bilateral patellofemoral syndrome disabilities.  

Provide the examiner with the entire claims file and a copy of this remand for review, and the examiner should note such review in the examination report.  

The examiner should conduct all necessary tests and studies.  The examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered, reflecting consideration of both the lay and medical evidence of record.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the Veteran's TDIU claim based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and her representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


